                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

        In Re:                                    /       Case No. 18-32916

        John Symonds, II                          /       Judge Mary Ann Whipple
        Rebecca Symonds
                                                  /       RESPONSE TO MOTION
                        Debtor(s)                         FOR RELIEF FROM STAY FILED BY
                                                  /       Americredit Financial Services, Inc., dba
                                                          GM Financial
                                                  /       2013 Kia Soul Wagon 4d

          NOW COME Debtors, John Symonds, II and Rebecca Symonds, by and through counsel,
   Randy L Reeves, and hereby respectfully object to the Motion for Relief from Stay filed by
   Americredit Financial Services, Inc., dba GM Financial in the above captioned matter. Although the
   Debtors are not current they have made payments since the filing of the Motion and the vehicle is
   necessary for an effective reorganization. Further, a portion of the claim is being paid as an arrearage
   claim in the Chapter 13 Plan.
          WHEREFORE, Debtor respectfully objects to the Motion for Relief from Stay filed in the
   above captioned matter and requests a hearing on said objection.



                                                          Respectfully Submitted,
                                                          REEVES AND SHERRICK CO., L.P.A.

                                                             /S/ Randy L .Reeves
                                                            Randy L Reeves #0009934
                                                            Attorney for Debtor(s)
                                                            973 W. North St.
                                                            Lima, OH 45805
                                                            Tel: 419-228-2122
                                                            Fax: 419-222-6718
                                                            Email: randy@reeveslpa.com




18-32916-maw      Doc 45     FILED 03/07/19           ENTERED 03/07/19 15:52:16         Page 1 of 2
                                         PROOF OF SERVICE



   I certify that on March 7, 2019 a true and correct copy of the response to motion for relief from
   stay was served:

           Via the Court’s Electronic Case Filing System on these entities and individuals who are
   listed on the Court’s Electronic Mail Notice List:

   Elizabeth Vaughan, Trustee, 13ECFNotices@chapter13toledo.com

   U.S. Trustee’s Office, ustp.region09@usdoj.gov

   Molly Slutsky Simons, Attorney for Movant, bankruptcy@sottileandbarile.com

          And by regular U.S. mail, postage prepaid, on:




                                                        /S/ Randy L .Reeves
                                                        Randy L Reeves #0009934
                                                        Attorney for Debtor(s)
                                                        973 W. North St.
                                                        Lima, OH 45805
                                                        Tel: 419-228-2122
                                                        Fax: 419-222-6718
                                                        Email: randy@reeveslpa.com




18-32916-maw      Doc 45     FILED 03/07/19         ENTERED 03/07/19 15:52:16         Page 2 of 2
